         Case 2:19-cv-02825-TJR Document 18 Filed 06/17/20 Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH PEREZ                                           :               CIVIL ACTION
                                                       :
       v.                                              :
                                                       :
ANDREW M. SAUL,                                        :
Commissioner of Social Security                        :               NO. 19-2825

                                MEMORANDUM OF DECISION

THOMAS J. RUETER
United States Magistrate Judge                                         June 17, 2020

               Plaintiff, Joseph Perez, filed this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of the final decision of the Commissioner of the Social Security Administration

(“Commissioner”) denying his claim for supplemental security income (“SSI”) under Title XVI

of the Social Security Act (“Act”).

               Plaintiff filed a Brief and Statement of Issues in Support of Request for Review

(“Pl.’s Br.”), defendant filed a Response to Plaintiff’s Request for Review (“Def.’s Br.”), and

plaintiff filed a reply thereto (“Pl.’s Reply”). For the reasons set forth below, the plaintiff’s

Request for Review will be GRANTED to the extent that the case will be remanded for further

proceedings.

I.     FACTUAL AND PROCEDURAL HISTORY

               Plaintiff filed an application for SSI on July 19, 2013, alleging disability

beginning December 14, 2007. (R. 145-53.) Plaintiff’s claim was denied initially; he then filed

a request for a hearing. (R. 65-91.) A hearing was held on July 22, 2015, before Administrative

Law Judge (“ALJ”) Jennifer M. Lash. (R. 44-64.) Plaintiff, represented by counsel, appeared

and testified. A vocational expert (“VE”) also testified. At the administrative hearing, plaintiff

amended his alleged onset date to May 17, 2013. See R. 48. In a decision dated September 16,
         Case 2:19-cv-02825-TJR Document 18 Filed 06/17/20 Page 2 of 20




2015, the ALJ found that plaintiff was not disabled under the Act. (R. 21-40.) Plaintiff filed a

request for review of the ALJ’s decision that was denied by the Appeals Council and the ALJ’s

decision became the final decision of the Commissioner. (R. 1-7, 19-20.) Plaintiff subsequently

sought judicial review of the ALJ’s decision pursuant to 42 U.S.C. § 405(g) in this court. After

the Commissioner filed an uncontested motion for remand, on October 10, 2017, the court

remanded the case for further administrative proceedings. (R. 625.) The Appeals Council issued

a remand order on April 13, 2018, that vacated the final decision of the Commissioner and

specified the issues to be considered on remand. See R. 628-31.

               On remand, ALJ Lash held an additional administrative hearing on October 19,

2018. See R. 570-83. Plaintiff’s counsel and a VE testified at the hearing, but plaintiff was not

in attendance as he was treated in the emergency room the night before. (R. 575.) In a decision

dated March 13, 2019, the ALJ again found that plaintiff was not disabled under the Act. (R.

546-69.) The ALJ made the following findings:

               1.     The claimant has not engaged in substantial gainful activity from May 17,
                      2013, through April 24, 2017 (20 CFR 416.971 et seq.).

               2.     The claimant has the following severe impairments: schizophrenia,
                      affective disorder, anxiety disorder, neurodevelopmental disorder, and
                      substance abuse disorder (20 CFR 416.920(c)).

               3.     The claimant does not have an impairment or combination of impairments
                      that meets or medically equals the severity of one of the listed
                      impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
                      416.920(d), 416.925, and 416.926).

               4.     After careful consideration of the entire record, I find that, from May 17,
                      2013, through April 24, 2017, the claimant had the residual functional
                      capacity to perform a full range of work at all exertion all levels but with
                      the following nonexertional limitations: the claimant is limited to
                      unskilled work with detailed, but uninvolved written or oral instructions
                      with a reasoning level of 2 or less, no public interaction, and no more than
                      occasional interaction with co-workers and supervisors.



                                                2
           Case 2:19-cv-02825-TJR Document 18 Filed 06/17/20 Page 3 of 20




               5.      The claimant was capable of performing past relevant work as a
                       construction worker. This work does not require the performance of
                       work-related activities precluded by the claimant’s residual functional
                       capacity (20 CFR 416.965).

               6.      The claimant was not been [sic] under a disability, as defined in the Social
                       Security Act, from May 17, 2013, through April 24, 2017 (20 CFR
                       416.920(g)).

(R. 15-31.) 1 Plaintiff now seeks judicial review of the ALJ’s decision pursuant to 42 U.S.C. §

405(g).

II.       STANDARD OF REVIEW

               The role of this court on judicial review is to determine whether there is

substantial evidence in the record to support the Commissioner’s decision. Hagans v. Comm’r of

Soc. Sec., 694 F.3d 287, 292 (3d Cir. 2012) (citing 42 U.S.C. § 405(g)), cert. denied, 571 U.S.

1204 (2014); Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999). Substantial evidence is

defined as “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consol. Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)). Substantial evidence is more than a mere scintilla of

evidence, but may be less than a preponderance of the evidence. Jesurum v. Sec’y of U.S. Dep’t

of Health and Human Serv., 48 F.3d 114, 117 (3d Cir. 1995). This court may not weigh

evidence or substitute its conclusions for those of the fact-finder. Burns v. Barnhart, 312 F.3d

113, 118 (3d Cir. 2002) (citing Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992)). As

the Third Circuit has stated, “so long as an agency’s fact-finding is supported by substantial




1
        In the interim, plaintiff filed a subsequent application for SSI benefits on April 25, 2017;
plaintiff was found disabled as of this date. See R. 622, 630, 701-06. In her decision denying
benefits after remand, ALJ Lash explained that she did not find a basis for reopening or revising
the subsequent disability determination and limited her decision to the period prior to April 25,
2017. See R. 553.
                                                  3
         Case 2:19-cv-02825-TJR Document 18 Filed 06/17/20 Page 4 of 20




evidence, reviewing courts lack power to reverse . . . those findings.” Monsour Med. Ctr. v.

Heckler, 806 F.2d 1185, 1191 (3d Cir. 1986).

               To be eligible for benefits, the claimant must demonstrate an “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 1382c(a)(3)(A).

Specifically, the impairments must be such that the claimant “is not only unable to do his

previous work but cannot, considering his age, education, and work experience, engage in any

other kind of substantial gainful work which exists in the national economy.” 42 U.S.C. §

1382c(a)(3)(B). Under the Act, the claimant has the burden of proving the existence of a

disability and must furnish medical evidence indicating the severity of the impairment. 42

U.S.C. § 1382c(a)(3)(H)(i).

               The Social Security Administration employs a five-part procedure to determine

whether an individual has met this burden. 20 C.F.R. § 416.920. 2 This process requires the

Commissioner to consider, in sequence, whether a claimant: (1) is currently employed; (2) has a

severe impairment; (3) has an impairment which meets or equals the requirements of a listed

impairment; (4) can perform past relevant work; and (5) if not, whether the claimant is able to

perform other work, in view of his age, education, and work experience. See id. The claimant

bears the burden of establishing steps one through four of the five-step evaluation process, while

the burden shifts to the Commissioner at step five to show that the claimant is capable of

performing other jobs existing in large numbers in the national economy. Hess v. Comm’r of

Soc. Sec., 931 F.3d 198, 201 (3d Cir. 2019).


2
        For purposes of this opinion, the court will refer to the version of the relevant regulation
in effect at the time of the ALJ’s decision on March 13, 2019.
                                                  4
         Case 2:19-cv-02825-TJR Document 18 Filed 06/17/20 Page 5 of 20




III.   BACKGROUND

               At the outset of the July 22, 2015 administrative hearing, plaintiff’s counsel

informed the ALJ that plaintiff wanted to amend his alleged onset date to May 17, 2013. (R. 48.)

Counsel also noted that during the relevant time period, plaintiff was over fifty-five years old.

Id. Counsel further explained that plaintiff was homeless for several years and, as a result, did

not have an extensive medical treatment history. (R. 49.)

               Plaintiff testified with the assistance of a Spanish language interpreter. (R. 46.)

At the time of the administrative hearing, plaintiff was fifty-nine years old. (R. 50.) Plaintiff

indicated that he was not married, but lived with a friend. (R. 51.) Plaintiff did not have a

driver’s license; he either utilized public transportation or was driven to appointments by his

friend. Id. Plaintiff attended high school in New Jersey until the tenth grade; he explained that

he “speak[s] English, a little” but that he does not read or write English. 3 Id. Plaintiff indicated

that he had no income since May 2013, but had health insurance for approximately five years

through “welfare.” (R. 51-52.)

               With respect to his work history, plaintiff testified that he last worked as a laborer

in construction. (R. 53-54.) Plaintiff described his work duties as, “[d]emolishing for all the

houses that we were going to fix, pour cement. Putting on cinder blocks for expenses [sic].

Fixing up basements so we could put up the walls, that’s where I got the injury where I got the

hernia.” Id. When asked why he is unable to work, plaintiff stated, “[w]hen I work on a —

doing very heavy stuff, I cannot bend down because I cannot get back up because my back

becomes like very stiff. And also, I can get very heavy headaches and I forget things, I don’t



3
       When asked whether he was taught English in school, plaintiff explained that he received
English lessons, but that he “had a lot of problems and I got suspended and they didn’t take me
back.” (R. 58.)
                                                  5
          Case 2:19-cv-02825-TJR Document 18 Filed 06/17/20 Page 6 of 20




know where I put my tools and I have to lay down.” (R. 54.) As a laborer, plaintiff was required

to lift more than 100 pounds and spent the day walking and standing. (R. 56.) Plaintiff was

prescribed pain medication for back pain and participated in physical therapy “many years ago.”

(R. 54.) Plaintiff could not recall the last time he was treated by a doctor for his back

impairment, although he had an upcoming appointment. (R. 55.)

                With respect to his mental health treatment, plaintiff indicated that he received

treatment at Northeast Community Mental Health, meeting with a doctor on a monthly basis and

meeting with a therapist on a weekly basis. Id. Plaintiff also testified that he suffered from

insomnia and experienced nightmares. (R. 52.) When asked with whom he socialized, plaintiff

indicated that he socialized with no one and that he did not speak with his family because “most

of [his] family is dead.” Id. Plaintiff had a history of auditory and visual hallucinations. (R. 57.)

He explained that the hallucinations were ongoing. For example, he experienced them twice the

week prior to the administrative hearing. Id. Plaintiff also experienced panic attacks of varying

frequency, which sometimes rendered him unable to leave the house. Id.

                In response to questioning by plaintiff’s counsel, plaintiff stated that in addition to

health insurance through welfare, plaintiff also received food stamps. (R. 56.) The friend with

whom he lived managed the food stamps for plaintiff because he required assistance. Id. Plaintiff

testified that he did not leave the house and did not participate in household chores such as

cooking and cleaning. Id. Plaintiff explained that he did not see his primary care physician

between 2013 and 2015 because “[a]round that time I was in a house where there is people like

me, like they are homeless.” (R. 57.)

                The ALJ queried the VE regarding plaintiff’s past work and posed several

hypothetical questions to the VE. (R. 58-60.) In response, the VE identified several occupations



                                                   6
         Case 2:19-cv-02825-TJR Document 18 Filed 06/17/20 Page 7 of 20




that would be available for the hypothetical individual. (R. 59-60.) Plaintiff’s counsel had an

opportunity to question the VE as well. (R. 60-62.) After agreeing to hold the administrative

record open for a time for the submission of additional medical records, the ALJ adjourned the

hearing. (R. 62-63.)

               As noted supra, after the case was remanded, ALJ Lash held a second

administrative hearing on October 19, 2018. (R. 570-83.) Plaintiff did not appear at this

hearing. Counsel informed the ALJ that plaintiff was aware of the administrative hearing, but

that plaintiff was in the emergency room the prior day, although counsel did not know if plaintiff

had been admitted or discharged from the hospital. (R. 574.) The ALJ instructed counsel to seek

an explanation for plaintiff’s absence and discussed with counsel the admission of additional

medical records. See R. 570-76.

               The ALJ also heard the testimony of VE Christina Beatty-Cody. See R. 578-82.

The VE testified that plaintiff’s past work as a construction worker is classified by the Dictionary

of Occupational Titles (“DOT”) as very heavy work. (R. 578.) The ALJ asked the VE to

consider a hypothetical individual of plaintiff’s age, education, and work history, who is able to

perform work at all exertional levels, but who is “limited to unskilled work with detailed but

uninvolved written or oral instructions. With a reasoning level of 2 or less. No public

interaction. And no more than occasional interaction with coworkers and supervisors.” (R. 578-

79.) The VE opined that such individual could perform plaintiff’s past work and confirmed that

such testimony was consistent with the DOT. (R. 579.)

               Plaintiff’s counsel then questioned the VE at length. In response, the VE

confirmed that the work described in the ALJ’s hypothetical is not performed in social isolation.

Id. The VE also confirmed that if the hypothetical individual’s impairments caused him to be



                                                 7
         Case 2:19-cv-02825-TJR Document 18 Filed 06/17/20 Page 8 of 20




off-task for fifteen to twenty percent of the time, the hypothetical individual would be precluded

from performing such work. (R. 580.) The VE further confirmed that if the hypothetical

individual were limited to “no more than very short and simple instructions, that would preclude

the ability to carry out detailed written and oral instructions.” Id. Additionally, the VE

confirmed that if the individual were limited such that he could sit for six hours and stand for two

hours in an eight-hour workday, such individual would be limited to “no more than light to

sedentary work.” (R. 580-81.) Moreover, the VE opined that if the individual were limited such

that he could only lift up to ten pounds on a frequent basis, and could stand for no more than four

hours in an eight-hour workday, the individual would be limited to a sedentary or a significantly

reduced light occupational base. (R. 581.) 4 After announcing that the record would be kept

open for the submission of additional medical records, the ALJ adjourned the hearing. (R. 582-

83.)

IV.    DISCUSSION

               The ALJ found that the evidence of record supports a finding that plaintiff has

severe impairments, but the impairments do not meet or medically equal one of the impairments

listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. 555-58.) Ultimately, the ALJ

concluded that plaintiff retains the residual functional capacity (“RFC”) to perform a full range

of work at all exertional levels, but with nonexertional limitations as detailed in her decision.



4
         The VE also acknowledged that if the individual had marked limitations in his ability to
perform activities within a schedule, maintain regular attendance, be punctual within customary
tolerances, and complete a normal workday and workweek without interruptions, such individual
would be precluded from all competitive work. (R. 581.) Furthermore, the VE opined that if the
individual had serious limitations in his ability to deal with work stresses, maintain attention and
concentration, behave in an emotionally stable manner, and had no useful ability to demonstrate
reliability and use judgment, such individual would not be capable of performing competitive
work. (R. 581-82.) Similarly, if the individual were to miss three or more days of work due to
his symptomology, he would be precluded from competitive work. (R. 582.)
                                                  8
         Case 2:19-cv-02825-TJR Document 18 Filed 06/17/20 Page 9 of 20




See R. 558. Plaintiff presently contends that substantial evidence does not support the ALJ’s

decision. Specifically, plaintiff argues that, upon remand, the ALJ failed to reassess plaintiff’s

education level and ability to communicate in English as directed by the Appeals Council and

also that the ALJ erred in evaluating the opinion evidence. (Pl.’s Br. at 7-18; Pl.’s Reply at 1-5.)

Defendant maintains that substantial evidence supports the decision of the ALJ. (Def.’s Br. at 6-

30.)

       A.      Consideration of Opinion Evidence

               Plaintiff asserts that the ALJ committed a series of legal errors in evaluating the

opinion evidence and formulating plaintiff’s RFC. (Pl.’s Br. at 2-18; Pl.’s Reply at 1-4.) RFC

refers to the most a claimant can do despite his limitations. 20 C.F.R. § 416.945(a)(1). The RFC

assessment must be based upon all relevant evidence, including medical records, medical source

opinions, and a claimant’s description of his own symptoms. The final responsibility for

determining a claimant’s RFC is reserved exclusively for the Commissioner, who will not give

any special significance to the source of another opinion on this issue. 20 C.F.R. § 416.927(d). 5

               Pursuant to the regulations in effect at the time of the ALJ’s decision, an ALJ

must give medical opinions the weight she deems appropriate based on factors such as whether

the physician examined or treated the claimant, whether the opinion is supported by medical

signs and laboratory findings, and whether the opinion is consistent with the record as a whole.

See 20 C.F.R. § 416.927. An ALJ shall “accord treating physicians’ reports great weight,

especially when their opinions reflect expert judgment based on a continuing observation of the

patient’s condition over a prolonged period of time.” Morales v. Apfel, 225 F.3d 310, 317 (3d

Cir. 2000) (internal citations omitted). The regulations provide that an ALJ shall give a treating


5
       The court notes that 20 C.F.R. § 416.927, rather than 20 C.F.R. § 416.920c, applies
because plaintiff’s claim was filed before March 27, 2017.
                                                 9
        Case 2:19-cv-02825-TJR Document 18 Filed 06/17/20 Page 10 of 20




physician’s opinion controlling weight when it is “well-supported by medically acceptable

clinical and laboratory diagnostic techniques” and it is not “inconsistent with the other

substantial evidence” in the record. 20 C.F.R. § 416.927(c)(2). If the opinion of a treating

physician conflicts with that of a non-treating, non-examining physician, the ALJ may choose

whom to credit but cannot reject evidence for no reason or for the wrong reason. Morales, 225

F.3d at 317 (citing Plummer, 186 F.3d at 429). That is, a treating source’s opinion may be

rejected “on the basis of contradictory medical evidence,” Plummer, 186 F.3d at 429, or if it is

unsupported by sufficient clinical data, Newhouse v. Heckler, 753 F.2d 283, 286 (3d Cir. 1985).

An ALJ may not reject a treating physician’s opinion based upon her own credibility judgments,

speculation, or lay opinion. Morales, 225 F.3d at 317.

               In the case at bar, the ALJ determined that during the relevant time period

plaintiff could return to his past “very heavy” work as a construction worker because plaintiff

retained the RFC to perform a full range of work at all exertional levels, with additional

nonexertional limitations. 6 (R. 558.) In a detailed decision, the ALJ analyzed the evidence of

record pertaining to plaintiff’s claimed limitations, including a Function Report completed by

plaintiff in connection with his application for benefits; plaintiff’s testimony at the July 2015

administrative hearing; treatment records pertaining to plaintiff’s physical and mental

impairments; the August 21, 2013 opinion of the State agency psychological consultant, Melissa

Diorio, Psy.D.; the August 10, 2015 medical assessment of treating therapist, Manuel Custodio,

M.A.; the GAF scores found in the record; the October 16, 2013 opinion of State agency medical

reviewer Louis Tedesco, M.D.; the August 6, 2015 opinion of Juliette Louis-Charles, D.O, a


6
        “Very heavy” work “involves lifting objects weighing more than 100 pounds at a time
with frequent lifting or carrying of objects weighing 50 pounds or more. If someone can do very
heavy work, we determine that he or she can also do heavy, medium, light, and sedentary work.”
20 C.F.R. § 416.967(e).
                                                 10
        Case 2:19-cv-02825-TJR Document 18 Filed 06/17/20 Page 11 of 20




treating physician; and the October 2, 2013 opinion of consulting examiner Arturo Ferreira,

M.D. (R. 558-62.) Plaintiff presently contends that in analyzing his RFC, however, the ALJ

failed to give deference to the medical opinions of record which establish that plaintiff is unable

to work due to physical and mental impairments.

               Although the final responsibility for determining a claimant’s RFC is reserved

exclusively for the Commissioner, see 20 C.F.R. § 416.927(d), the court agrees that here, the

ALJ’s RFC analysis is not supported by substantial evidence. With respect to the opinion

evidence pertaining to plaintiff’s physical impairments specifically, the ALJ considered the

assessment of State agency medical reviewer Dr. Tedesco, the opinion of treating physician Dr.

Louis-Charles, and the assessment of State agency medical reviewer Dr. Ferreira. See R. 561-

62. With respect to Dr. Tedesco’s October 2013 conclusion that plaintiff had no medically

determinable impairment as lumbar imaging and physical examinations were essentially normal,

the ALJ attributed the opinion very little weight, reasoning that “the medical records show[] X-

ray findings from 2016 that confirm a disorder of the claimant’s back. However, it only shows

mild degenerative changes and no acute fractures; no soft tissue abnormalities; and no bony

retropulsion in the spinal canal.” See R. 561 (emphasis added). Similarly, the ALJ attributed

very little weight to the opinions of Drs. Louis-Charles and Ferreira. 7 After listing the



7
        The record contains treatment notes dated 2010 to 2012 of treating physician Dr. Louis-
Charles of Cambria Family Practice. See R. 213-22, 268-75. In a Medical Source Statement –
Physical, dated August 6, 2015, Dr. Louis-Charles listed plaintiff’s diagnoses as lumbar
degenerative joint disease, depression, inguinal hernia, and anorexia. (R. 536.) Dr. Louis-
Charles opined that plaintiff can sit and stand/walk less than two hours total in an eight-hour
workday. Id. She further opined that plaintiff requires a job that permits shifting positions at
will from sitting, standing, or walking, and that plaintiff would need to take unscheduled breaks
during the workday. Id. In addition, Dr. Louis-Charles indicated that plaintiff could
occasionally lift and carry less than ten pounds, could rarely crouch or climb stairs, and could
never stoop (bend), twist, or kneel. (R. 537.) According to Dr. Louis-Charles, plaintiff has
significant limitations in reaching, handling, and fingering because he “has a lot of pain.” Id.
                                                 11
        Case 2:19-cv-02825-TJR Document 18 Filed 06/17/20 Page 12 of 20




limitations set forth in those opinions, the ALJ again reasoned that the restrictive limitations

attributed by Drs. Louis-Charles and Ferreira are not supported by clinical and diagnostic

findings and were inconsistent with the medical record. (R. 562.) With respect to each opinion,

the ALJ again relied on the 2016 imaging studies to discount the opinions, indicating that such

testing demonstrated mild degenerative changes, no acute fractures, no soft tissue abnormalities

and no bony retropulsion in the spinal canal. Id. (emphasis added).




Furthermore, Dr. Louis-Charles opined that plaintiff would be off-task ten percent of a workday
because his symptoms would likely be severe enough to interfere with attention and
concentration needed to perform even simple work tasks. Id. Dr. Louis-Charles also opined that
plaintiff would likely have “good” days and “bad” days, would likely be absent from work more
than four days per month as a result of his impairments or treatment, and could never tolerate
temperature extremes, dust, humidity, heights or moving machinery, or fumes, odors, or
chemicals. (R. 538.) Dr. Louis-Charles also noted that plaintiff’s symptoms were reasonably
consistent with the diagnoses listed in the opinion and that plaintiff’s impairments could be
expected to last for a continuous period of at least twelve months. Id. In support of her opinion,
Dr. Louis-Charles offered the following explanation: “prognosis poor for full recovery to achieve
gainful employment. Patient has severe symptoms of musculoskeletal nature limiting him in
function and endurance in not only a work setting but at/in home environment.” (R. 539.)
        On October 2, 2013, Dr. Ferreira conducted a disability evaluation in connection with
plaintiff’s application for benefits. (R. 253-67.) After a physical examination, Dr. Ferreira
opined that plaintiff could continuously lift up to ten pounds, frequently lift up to twenty pounds,
and occasionally lift up to fifty pounds. (R. 258.) He also opined that plaintiff could frequently
carry up to ten pounds and occasionally carry up to twenty pounds. Id. Dr. Ferreira imposed
these limitations due to plaintiff’s inguinal hernia and depression. Id. In addition, Dr. Ferreira
opined that plaintiff could sit for two hours at one time without interruption, stand for one hour
without interruption, and walk for one hour without interruption. (R. 259.) He also indicated
that plaintiff could sit for a total of six hours in an eight-hour workday, stand for two hours in an
eight-hour workday, and walk for two hours in an eight-hour workday. Id. Dr. Ferreira imposed
no limitations on plaintiff’s ability to use his hands. (R. 260.) With respect to postural activities,
Dr. Ferreira opined that plaintiff could occasionally climb stairs and ramps, climb ladders or
scaffolds, balance, stoop, kneel, crouch, or crawl. (R. 261.) With respect to environmental
limitations, Dr. Ferreira indicated that plaintiff should never be exposed to unprotected heights
due to anxiety, depression, and psychotropics, and should never be exposed to moving
mechanical parts, or dust, odors, fumes, and pulmonary irritants, and should never operate a
motor vehicle. (R. 262.) He further opined that plaintiff could frequently be exposed to
humidity, wetness, and loud noise, and that plaintiff could occasionally be exposed to extreme
cold, extreme heat, and vibrations. Id.
                                                 12
        Case 2:19-cv-02825-TJR Document 18 Filed 06/17/20 Page 13 of 20




               However, in contrast to the ALJ’s findings, a review of the 2016 studies which

were generated when plaintiff sought treatment after a fall, reflects that plaintiff was found to

have an acute L2 compression fracture. See R. 794-98. X-rays of the lumbo-sacral spine

showed no acute fracture or traumatic listhesis, no acute soft tissue abnormalities, and mild

multilevel degenerative endplate changes. (R. 797.) However, x-rays of the lumbar spine were

compared to prior March 2012 studies, and “demonstrated a compression fracture of the L2

vertebral body with loss of approximately 25% vertebral body height.” Id. It also was noted that

there was no clear evidence of bony retropulsion into the spinal canal, and that there were mild

multilevel degenerative changes of the lumbar spine. Id. A CT scan of the lumbosacral spine

showed further detail, indicating the following:

               There is an acute compression fracture of the L2 vertebral body with loss of
               approximately 25% vertebral body height superiorly. There is a small anteriorly
               displaced fragment. There is also minimal retropulsion of the posterior superior
               endplate without significant canal stenosis. No evidence of an additional acute
               fracture. No evidence of a traumatic listhesis.

               No evidence of a significant paravertebral hematoma. No acute soft tissue
               abnormalities

               There are minimal degenerative changes without evidence of a high-grade
               foraminal or canal stenosis throughout the lumbar spine. Evaluation of the cord
               and canal is limited on CT with respect to MRI.

(R. 798.) Thus, the CT scan of the lumbosacral spine demonstrates that the ALJ’s assertions that

the 2016 imaging shows no acute fractures and no retropulsion in the spinal canal are factually

inaccurate. Although defendant offers an explanation for this conflict between the ALJ’s

analysis and the record evidence, see Def.’s Br. at 14 n.11, the ALJ did not.

               The April 2016 studies of the lumbo-sacral spine fall within the relevant time

period of May 17, 2013 to April 24, 2017 and are pertinent to plaintiff’s claimed limitations.

This court is cognizant of the fact that there is “no requirement that the ALJ discuss in its opinion

                                                   13
        Case 2:19-cv-02825-TJR Document 18 Filed 06/17/20 Page 14 of 20




every tidbit of evidence included in the record,” Hur v. Barnhart, 94 F. App’x 130, 133 (3d Cir.

2004) (not precedential), and that “[a]n ALJ may accept some of a medical source’s opinions

while rejecting other opinions from the same source.” Comiskey v. Astrue, 2010 WL 308979, at

*9 (E.D. Pa. Jan. 27, 2010) (citing Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 202-04 (3d

Cir. 2008)). However, an ALJ may not “‘pick and choose’ among the evidence, selecting only

that which supports his ultimate conclusions.” Middlemas v. Astrue, 2009 WL 578406, at *9

(W.D. Pa. Mar. 5, 2009) (citing Morales, 225 F.3d at 318 (an ALJ may not simply rely on “the

pieces of the examination reports that supported [his] determination,” while excluding other

evidence)).

               Additionally, case law guides that an ALJ “may not reject pertinent or probative

evidence without explanation.” Johnson, 529 F.3d at 204. The ALJ must provide not only an

expression of the evidence he considered which supports the result, but also some indication of

the evidence which was rejected. Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981). “In the

absence of such an indication, the reviewing court cannot tell if significant probative evidence

was not credited or simply ignored.” Id. See also Burnett v. Comm’r of Soc. Sec. Admin., 220

F.3d 112, 121 (3d Cir. 2000) (“Although the ALJ may weigh the credibility of the evidence, he

must give some indication of the evidence which he rejects and his reason(s) for discounting

such evidence.”).

               While the ALJ was not required to adopt each restriction noted in the various

opinions, the ALJ was required to evaluate the opinion evidence in accordance with the proper

standards. The opinions of Drs. Louis-Charles and Ferreira lend credence to plaintiff’s claims of

greater limitations than that imposed by the ALJ in the RFC assessment. However, the ALJ’s

proffered reason for discounting this opinion evidence was based on a mischaracterization of the



                                                14
         Case 2:19-cv-02825-TJR Document 18 Filed 06/17/20 Page 15 of 20




evidence. As such, the court cannot find that substantial evidence supports the ALJ’s decision.

The substantial evidence test is not satisfied if the ALJ “ignores, or fails to resolve, a conflict

created by countervailing evidence.” Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983). See

also Nazario v. Comm’r Soc. Sec., 2019 WL 6170820, at *4 (3d Cir. Nov. 20, 2019) (not

precedential) (same). Accordingly, the case will be remanded for further proceedings to properly

consider the evidence relating to plaintiff’s claimed physical impairments during the relevant

time period. See Brownawell v. Comm’r of Soc. Sec., 554 F.3d 352, 357 (3d Cir. 2008) (finding

that substantial evidence did not support the ALJ’s decision because ALJ’s rejection of treating

physician opinion was based on erroneous factual assertion and mischaracterization of the

evidence).

               The court is mindful that this court’s review is limited to determining whether the

Commissioner’s decision is “supported by substantial evidence.” 42 U.S.C. § 405(g); Adorno v.

Shalala, 40 F.3d 43, 46 (3d Cir. 1994). This court may not undertake a de novo review of the

Commissioner’s decision or re-weigh the evidence of record. Monsour Med. Ctr., 806 F.2d at

1190-91. See Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2012) (“Courts are

not permitted to re-weigh the evidence or impose their own factual determinations.”); Burns, 312

F.3d at 118 (“We also have made clear that we are not permitted to weigh the evidence or

substitute our own conclusions for that of the fact-finder.”). See also Cortes v. Comm’r of Soc.

Sec., 255 F. App’x 646, 653 (3d Cir. 2007) (not precedential) (“The grounds upon which an

administrative order must be judged are those upon which the record discloses that its action was

based.”) (quoting S.E.C. v. Chenery Corp., 318 U.S. 80, 87 (1943)); Clinkscales o/b/o T.S. v.

Colvin, 232 F. Supp. 3d 725, 735-36 (E.D. Pa. 2017) (same). Furthermore, it is impermissible

for the court to rectify errors made by an ALJ by making an independent analysis and relying



                                                  15
         Case 2:19-cv-02825-TJR Document 18 Filed 06/17/20 Page 16 of 20




upon information that was not relied upon by the ALJ. Fargnoli v. Massanari, 247 F.3d 34, 44

n.7 (3d Cir. 2001).

               If the ALJ again determines that during the relevant time period plaintiff retained

the RFC to perform the full range of work at all exertional levels with certain nonexertional

limitations, she must provide an adequate basis for that determination. Upon remand, the

Commissioner may well reach the same conclusion; however, in the absence of sufficient

indication that the Commissioner considered all of the evidence in the case and applied the

correct legal standards, this court cannot satisfy its obligation to determine whether substantial

evidence supports the Commissioner’s decision. See Terwilliger v. Chater, 945 F. Supp. 836,

844 (E.D. Pa. 1996) (remanding case in the absence of sufficient indication that the

Commissioner considered all of the evidence).

               Plaintiff also presents several allegations of error with respect to the ALJ’s

treatment of the opinions that pertain to plaintiff’s mental health impairments. See Pl.’s Br. at

15-18. Plaintiff first avers at the ALJ failed to accommodate all of the limitations offered by

State agency medical reviewer Dr. Diorio in her August 2013 opinion. Plaintiff contends that

Dr. Diorio opined that plaintiff could carry out only “very short and simple instructions,” but that

the VE testified that an individual with such a limitation could not understand, remember, and

carry out detailed written or oral instructions. See R. 71, 580. According to plaintiff, the ALJ’s

RFC finding that plaintiff is limited to “unskilled work with detailed, but uninvolved written or

oral instructions with a reasoning level of 2 or less” is directly contrary to Dr. Diorio’s limitation

to “very short and simple instructions.” (Pl.’s Br. at 15.) Moreover, plaintiff asserts that the ALJ

erred by failing to give deference to the opinion of Mr. Custodio, plaintiff’s therapist. He further

contends that the therapist’s progress notes have consistently documented the symptoms cited by



                                                  16
        Case 2:19-cv-02825-TJR Document 18 Filed 06/17/20 Page 17 of 20




Mr. Custodio in his assessment. Additionally, plaintiff argues that the ALJ erred by dismissing

the GAF ratings offered by treating and examining sources in cursory fashion.

               As discussed supra, the ALJ failed to consider all of the relevant evidence

pertaining to plaintiff’s exertional limitations. Such failure may have impacted the ALJ’s

consideration of the opinion evidence pertaining to plaintiff’s mental health impairments.

Reconsideration of the evidence pertaining to the physical aspects of plaintiff’s RFC on remand

will necessarily require an evaluation of the evidence as a whole. Therefore, given the court’s

determination that the case will be remanded, the court will not address this claim in detail. The

court notes however, that defendant correctly points out that contrary to plaintiff’s assertion, the

ALJ was not required to accord Mr. Custodio’s opinion controlling weight. Mr. Custodio is a

therapist. Social Security regulations in effect at the time of the ALJ’s March 2019 decision

define “medical opinions” as “statements from acceptable medical sources that reflect judgments

about the nature and severity of your impairment(s), including your symptoms, diagnosis and

prognosis, what you can still do despite impairment(s), and your physical or mental restrictions.”

20 CFR § 416.927(a)(1). Only “acceptable medical sources” can be considered treating sources,

whose medical opinions may be entitled to controlling weight. See 20 C.F.R. §§ 416.927(a)(2),

(c)(2). The regulations do not include therapists in the list of “acceptable medical sources.” See

20 C.F.R. § 416.902(a)(1)-(8). 8 Thus, contrary to plaintiff’s assertion, Mr. Custodio’s opinion is

not entitled to the deference afforded treating physicians under the Commissioner’s regulations


8
        The regulations define “acceptable medical source” as a “medical source” who is a (1)
licensed physician; (2) licensed psychologist; (3) licensed optometrist; (4) licensed podiatrist; (5)
qualified speech-language pathologist; (6) licensed audiologist; (7) licensed advanced practice
registered nurse, or (8) licensed physician assistant. See 20 C.F.R. § 416.902(a)(1)-(8). The
court notes that the regulations were amended effective March 27, 2017, such that certain
definitions of “medical source” only pertain to claims filed after March 27, 2017. Such
amendments are not relevant to the case at bar, however.

                                                 17
         Case 2:19-cv-02825-TJR Document 18 Filed 06/17/20 Page 18 of 20




and recognized by case law. Nevertheless, even if Mr. Custodio is not an acceptable medical

source, his opinion is relevant to the determination of the severity of plaintiff’s impairments.

The regulations provide that information from “medical sources” who are not “acceptable

medical sources” are also considered. See 20 C.F.R. § 416.927(f). Indeed, the ALJ considered

Mr. Custodio’s opinion in her analysis. However, once again, the ALJ must consider the

evidence in accordance with the appropriate standards, addressing conflicting evidence and

accurately characterizing the evidence. See Kent, 710 F.2d at 114; Brownawell, 554 F.3d at

357. 9 The court notes that upon remand, if the ALJ again determines to accord the opinions less

than full weight, she must provide an adequate basis for her determination.

        B.     Plaintiff’s Ability to Communicate in English

               In the September 16, 2015 decision, the ALJ concluded that plaintiff was not

disabled under the Act. See R. 21-40. In her decision, the ALJ found that plaintiff had the RFC

to perform medium work, except that he was limited to “unskilled work with routine, repetitive



9
        It is unclear from the ALJ’s analysis in the case at bar whether the appropriate standards
were met with respect to Dr. Diorio’s opinion. For example, the ALJ indicated that she
attributed great weight to Dr. Diorio’s opinion, but certain factors cited by the ALJ to justify the
RFC based on this opinion undermine the ALJ’s analysis. With respect to Dr. Diorio’s opinion,
the ALJ indicated her RFC analysis was supported by this opinion in part by the evidence of
“good or fair memory” in the record. That is, the ALJ reasoned: “I assign significant weight to
this opinion as it is consistent with the medical record as a whole. The opinion cites moderate
limitations in the claimant’s ability to make decisions and understand instructions, as well as
moderate limitations in social functioning. This is supported by the medical record showing that
the claimant has a good or fair memory (Exhibit C3F/22; C6F/3).” (R. 560.) In fact, at step
three of the sequential analysis when considering plaintiff’s ability to understand, remember, or
apply information, the ALJ found that plaintiff had moderate limitations in the area, reasoning
that “[a]t examinations, the claimant’s memory has been noted as impaired on one occasion
(Exhibit C8F/14). However, at other examinations, the claimant had either a good or fair
memory (Exhibit C3F/22; C6F/3). There is no other evidence in the medical record that shows
an impaired memory.” (R. 556.) However, this statement is inaccurate, as the record reveals
that a September 16, 2013 treatment note of John Reitano, M.D., of Northeast Community
Health Centers, Inc., specifically notes, inter alia, “memory deficit.” (R. 510.) Moreover, Mr.
Custodio also noted problems with memory and concentration in his opinion. See R. 545.
                                                 18
            Case 2:19-cv-02825-TJR Document 18 Filed 06/17/20 Page 19 of 20




tasks with no public interaction, occasional interaction with co-workers and supervisors, and no

communication in English.” (R. 32.) As noted supra, after filing a request for review of the

ALJ’s decision that was denied by the Appeals Council, plaintiff sought judicial review of the

Commissioner’s decision. (R. 1-7, 19-20.) The Commissioner filed an uncontested motion for

remand and the court remanded the case for further administrative proceedings. (R. 625.) On

April 13, 2018, the Appeals Council issued a remand Order that specified the issues to be

considered on remand. See R. 628-31. In this Order, the Appeals Council specifically directed

the ALJ to “[r]eassess the claimant’s educational level and his ability to communicate in English.”

(R. 629.)

                 In the March 13, 2019 decision, the ALJ again determined that plaintiff was not

disabled under the Act during the relevant time period. Plaintiff presently argues that in this

decision, the ALJ erred because she did not reassess plaintiff’s educational level and ability to

communicate in English as directed by the Appeals Council in the remand Order. (Pl.’s Br. at 7-

11.) Plaintiff points out that the ALJ’s decision is “entirely silent on this issue.” Id. at 7.

Defendant counters that the ALJ considered plaintiff’s claim on remand de novo and determined

in the March 2019 decision that plaintiff was not disabled at step four, not step five, of the

sequential evaluation process. (Def.’s Br. at 6-11.) According to defendant, because the ALJ

ended her analysis at step four, it was unnecessary for her to consider the vocational factors

referenced by plaintiff. See id. at 6.

                 The court already has determined supra that the ALJ’s analysis is incomplete and

 warrants further consideration. A remand may produce different results on plaintiff’s

 application, making discussion of this claim moot. See Steininger v. Barnhart, 2005 WL

 2077375, at *4 (E.D. Pa. Aug. 24, 2005) (concluding that the ALJ’s hypothetical was deficient



                                                   19
        Case 2:19-cv-02825-TJR Document 18 Filed 06/17/20 Page 20 of 20




and the vocational expert’s answer to it does not constitute substantial evidence for the ALJ’s

decision and declining to address plaintiff’s other arguments for remand, “as the ALJ’s findings

may be revised in any decision issued following the new hearing”). See also LaSalle v. Comm’r

of Soc. Sec., 2011 WL 1456166, at *7 (W.D. Pa. Apr. 14, 2011) (remanding for the ALJ’s failure

to consider and analyze all relevant medical evidence regarding plaintiff’s mental impairments

and declining to examine plaintiff’s additional claims because a “remand may produce different

results on these claims, making discussion of them moot”); Nieves v. Astrue, 2010 WL 629831,

at *7 (E.D. Pa. Feb. 19, 2010) (same); Watson v. Astrue, 2009 WL 678717, at *6 (E.D. Pa. Mar.

13, 2009) (declining to address plaintiff’s remaining claims “until the basis for the ALJ’s ruling

is clarified through remand”). As such, the court will not address this claim.

V.     CONCLUSION

               After a careful and thorough review of all of the evidence in the record, and for

the reasons set forth above, this court finds that the ALJ’s findings are not supported by

substantial evidence. Accordingly, plaintiff’s Request for Review will be granted to the extent

that the matter is remanded for further proceedings consistent with this opinion.

               An appropriate Order accompanies this opinion.

                                                     BY THE COURT:


                                                     __/s/ Thomas J. Rueter________________
                                                     THOMAS J. RUETER
                                                     United States Magistrate Judge




                                                20
